EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Wernow on 11/8/2021.

The application has been amended as follows:
In the claims as amended by Applicant on 10/27/2021
1.	(Currently Amended) A method for a pipe cutting device comprising:
	inserting a cutting head carried by an elongated support member into a pipe;
	revolving a hose around a longitudinal axis of the elongated support member while fluid moves through the hose;
	flowing the fluid offset from the longitudinal axis prior to the fluid entering into the cutting head;
	preventing the fluid from flowing coaxial with the longitudinal axis within the elongated support member; 
	flowing an abrasive through an abrasive feedline interior to the elongated support member, wherein the abrasive feedline is interior to all of the elongated support member;
	cutting the pipe with fluid exiting from the cutting head; and
	wherein revolving the hose around the longitudinal axis of the elongated support member further comprises:
	wrapping the hose around an outer surface of the elongated support member.

	Claim 10 has been canceled.

11.	(Currently Amended) A method of operating a pipe cutting device comprising:
	inserting a cutting head carried by a tubular support member into a pipe;
	moving a hose relative to a longitudinal axis of the tubular support member while fluid moves through the hose;
	flowing the fluid offset from the longitudinal axis prior to the fluid entering into the cutting head;
	flowing an abrasive through an abrasive feedline interior to the tubular support member, wherein the abrasive feedline is interior to all of the tubular support;
	mixing the fluid and the abrasive;
	cutting the pipe with mixed fluid and abrasive exiting the cutting head; and
	wherein moving the hose relative to the longitudinal axis of the tubular support member further comprises:
	wrapping the hose around an outer surface of the tubular support member.

	Claim 13 has been canceled.

20.	(Currently Amended) A method for cutting a pipe from within the pipe comprising:

	moving a hose relative to a longitudinal axis of the tubular support member while fluid moves through the hose;
	flowing the fluid offset from the longitudinal axis within the pipe prior to the fluid entering into the cutting head;
	flowing an abrasive through an abrasive feedline interior to all of the tubular support member and coaxial with the longitudinal axis of the tubular support member; 
	mixing the fluid and the abrasive;
	cutting the pipe with mixed fluid and abrasive exiting the cutting head; and
	wherein moving the hose relative to the longitudinal axis of the tubular support member further comprises:
	wrapping the hose around an outer surface of the tubular support member.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant's proposed amendments filed 10/27/2021 are sufficient to obviate the previously presented Obviousness-Type double patenting rejection.
These amendments also are sufficient to overcome the prior interpretation of US 5,381,631 (Raghavan). But given the broadly recited nature of the "elongated support member" (language from claim 1; "tubular support member" in claims 11 & 20), other interpretations are available.
In the previous rejection, the "elongated support member" was drawn to "52 & 62 together": figs 5B & 5C. However, Raghavan also disclose a elongated / tubular support axis of this support member (as cited in the prior action).
However, this revolving / moving of hose 30 is below the support member and thus fails the "wrapping the hose around an outer surface of the elongated support member". Rather the "wrapping" of the hose due to rotation of the cutting head will wrap hose 30 around structure 62 in figs 5B & 5C. Structure 62 can not be drawn to the "elongated support member" because abrasive line 34 does not extend through all of (or any of) housing 62.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676